Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 1 of 12 PageID #:12




                      EXHIBIT A
                          Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 2 of 12 PageID #:13


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)


                                     Trademark/Service Mark Application, Principal Register
                                                                       Serial Number: 88647390
                                                                       Filing Date: 10/09/2019


                                                      The table below presents the data as entered.

                                           Input Field                                                                   Entered
             SERIAL NUMBER                                                              88647390
             MARK INFORMATION
             *MARK                                                                      THE LITTLETON GROUP
             STANDARD CHARACTERS                                                        YES
             USPTO-GENERATED IMAGE                                                      YES
             LITERAL ELEMENT                                                            THE LITTLETON GROUP
                                                                                        The mark consists of standard characters, without claim to any
             MARK STATEMENT
                                                                                        particular font style, size, or color.
             REGISTER                                                                   Principal
             APPLICANT INFORMATION
             *OWNER OF MARK                                                             The Littleton Group Western Division, Inc.
             *STREET                                                                    1250 S CAPITAL OF TEXAS HWY, BLDG 1
             *CITY                                                                      WEST LAKE HILLS
             *STATE
                                                                                        Texas
             (Required for U.S. applicants)

             *COUNTRY                                                                   United States
             *ZIP/POSTAL CODE
                                                                                        78746
             (Required for U.S. and certain international addresses)

             LEGAL ENTITY INFORMATION
             TYPE                                                                       corporation
             STATE/COUNTRY OF INCORPORATION                                             Texas
             GOODS AND/OR SERVICES AND BASIS INFORMATION
             INTERNATIONAL CLASS                                                        035
                                                                                        Professional staffing services; Temporary personnel services;
                                                                                        Temporary employment agencies; Employment staffing in the
                                                                                        field of insurance; Employment agency services, namely,
             *IDENTIFICATION                                                            temporary placement of insurance professionals; Employment
                                                                                        agency services, namely, filling the temporary and project
                                                                                        staffing needs of businesses; Recruitment and placement of
                                                                                        personnel in the field of insurance
             FILING BASIS                                                               SECTION 1(a)
                  FIRST USE ANYWHERE DATE                                               At least as early as 03/00/1999
                  FIRST USE IN COMMERCE DATE                                            At least as early as 03/00/1999
         Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 3 of 12 PageID #:14


                                               \\TICRS\EXPORT17\IMAGEOUT
   SPECIMEN FILE NAME(S)
                                               17\886\473\88647390\xml1\ RFA0003.JPG

                                               \\TICRS\EXPORT17\IMAGEOUT
                                               17\886\473\88647390\xml1\ RFA0004.JPG

                                               screenshot from Applicant's website advertising the applied-for
                                               services and a screenshot from Applicant's website advertising
   SPECIMEN DESCRIPTION
                                               assorted Class 35 personnel staffing services and providing
                                               means for client to contact Applicant to obtain services
INTERNATIONAL CLASS                            036
                                               Insurance administration; Insurance claims administration;
                                               Insurance claims processing; Insurance subrogation; Insurance
                                               information; Insurance consultancy services, namely, providing
                                               advice in the field of property and casualty insurance;
                                               Insurance risk management; Assessing insurance claims;
                                               Insurance administration services, namely, assisting others
                                               with adjusting insurance claims; Claims adjustment in the field
*IDENTIFICATION
                                               of insurance; Providing statistical evaluation of insurance
                                               claims performance measures for others; Appraisals for
                                               insurance claims of personal property; Appraisals for insurance
                                               claims of real estate; Electronic processing of insurance claims
                                               and payment data; Reimbursement payment processing in the
                                               field of insurance claims; Insurance services in the nature of
                                               loss control management for others
FILING BASIS                                   SECTION 1(a)
   FIRST USE ANYWHERE DATE                     At least as early as 03/00/1999
   FIRST USE IN COMMERCE DATE                  At least as early as 03/00/1999
                                               \\TICRS\EXPORT17\IMAGEOUT
   SPECIMEN FILE NAME(S)
                                               17\886\473\88647390\xml1\ RFA0005.JPG

                                               screenshot from Applicant's website advertising assorted Class
   SPECIMEN DESCRIPTION                        36 insurance services and providing means for client to contact
                                               Applicant to obtain services
ATTORNEY INFORMATION
NAME                                           Joshua M. Gerben, Esq.
ATTORNEY DOCKET NUMBER                         08050-0001
ATTORNEY BAR MEMBERSHIP NUMBER                 XXX
YEAR OF ADMISSION                              XXXX
U.S. STATE/ COMMONWEALTH/ TERRITORY            XX
FIRM NAME                                      Gerben Law Firm, PLLC
INTERNAL ADDRESS                               Suite 500
STREET                                         1050 Connecticut Ave. NW
CITY                                           Washington
STATE                                          District of Columbia
COUNTRY                                        United States
ZIP/POSTAL CODE                                20036
EMAIL ADDRESS                                  jgerben@gerbenlawfirm.com
AUTHORIZED TO COMMUNICATE VIA EMAIL            Yes
         Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 4 of 12 PageID #:15


OTHER APPOINTED ATTORNEY                       Eric Perrott, Esq., Christian Sado, Esq.
CORRESPONDENCE INFORMATION
NAME                                           Joshua M. Gerben, Esq.
FIRM NAME                                      Gerben Law Firm, PLLC
INTERNAL ADDRESS                               Suite 500
STREET                                         1050 Connecticut Ave. NW
CITY                                           Washington
STATE                                          District of Columbia
COUNTRY                                        United States
ZIP/POSTAL CODE                                20036
                                               jgerben@gerbenlawfirm.com; eperrott@gerbenlawfirm.com;
*EMAIL ADDRESS
                                               csado@gerbenlawfirm.com
*AUTHORIZED TO COMMUNICATE VIA EMAIL           Yes
FEE INFORMATION
APPLICATION FILING OPTION                      TEAS RF
NUMBER OF CLASSES                              2
APPLICATION FOR REGISTRATION PER CLASS         275
*TOTAL FEE DUE                                 550
*TOTAL FEE PAID                                550
SIGNATURE INFORMATION
SIGNATURE                                      /steve streetman/
SIGNATORY'S NAME                               Steve Streetman
SIGNATORY'S POSITION                           Chief Executive Officer
DATE SIGNED                                    10/07/2019
                          Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 5 of 12 PageID #:16


Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a valid OMB control number.
PTO Form 1478 (Rev 09/2006)
OMB No. 0651-0009 (Exp 02/28/2021)




                                           Trademark/Service Mark Application, Principal Register

                                                                       Serial Number: 88647390
                                                                       Filing Date: 10/09/2019
To the Commissioner for Trademarks:

MARK: THE LITTLETON GROUP (Standard Characters, see mark)
The literal element of the mark consists of THE LITTLETON GROUP. The mark consists of standard characters, without claim to any particular
font style, size, or color.
The applicant, The Littleton Group Western Division, Inc., a corporation of Texas, having an address of
    1250 S CAPITAL OF TEXAS HWY, BLDG 1
    WEST LAKE HILLS, Texas 78746
    United States

requests registration of the trademark/service mark identified above in the United States Patent and Trademark Office on the Principal Register
established by the Act of July 5, 1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:

International Class 035: Professional staffing services; Temporary personnel services; Temporary employment agencies; Employment staffing in
the field of insurance; Employment agency services, namely, temporary placement of insurance professionals; Employment agency services,
namely, filling the temporary and project staffing needs of businesses; Recruitment and placement of personnel in the field of insurance

In International Class 035, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 03/00/1999, and first used in commerce at least as early as 03/00/1999, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) screenshot from Applicant's website advertising the applied-for services and a screenshot from Applicant's
website advertising assorted Class 35 personnel staffing services and providing means for client to contact Applicant to obtain services.
Specimen File1
Specimen File2

International Class 036: Insurance administration; Insurance claims administration; Insurance claims processing; Insurance subrogation;
Insurance information; Insurance consultancy services, namely, providing advice in the field of property and casualty insurance; Insurance risk
management; Assessing insurance claims; Insurance administration services, namely, assisting others with adjusting insurance claims; Claims
adjustment in the field of insurance; Providing statistical evaluation of insurance claims performance measures for others; Appraisals for
insurance claims of personal property; Appraisals for insurance claims of real estate; Electronic processing of insurance claims and payment data;
Reimbursement payment processing in the field of insurance claims; Insurance services in the nature of loss control management for others

In International Class 036, the mark was first used by the applicant or the applicant's related company or licensee or predecessor in interest at
least as early as 03/00/1999, and first used in commerce at least as early as 03/00/1999, and is now in use in such commerce. The applicant is
submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in the class of listed
goods/services, consisting of a(n) screenshot from Applicant's website advertising assorted Class 36 insurance services and providing means for
client to contact Applicant to obtain services.
Specimen File1



The applicant hereby appoints Joshua M. Gerben, Esq.. Other appointed attorneys are Eric Perrott, Esq., Christian Sado, Esq.. Joshua M. Gerben,
Esq. of Gerben Law Firm, PLLC, is a member of the XX bar, admitted to the bar in XXXX, bar membership no. XXX, and the attorney(s) is
located at
    Suite 500
    1050 Connecticut Ave. NW
    Washington, District of Columbia 20036
    United States
    jgerben@gerbenlawfirm.com (authorized).
The attorney docket/reference number is 08050-0001.
Joshua M. Gerben, Esq. submitted the following statement: The attorney of record is an active member in good standing of the bar of the highest
                Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 6 of 12 PageID #:17


court of a U.S. state, the District of Columbia, or any U.S. Commonwealth or territory.
The applicant's current Correspondence Information:
   Joshua M. Gerben, Esq.
   Gerben Law Firm, PLLC
   Suite 500
   1050 Connecticut Ave. NW
   Washington, District of Columbia 20036
   jgerben@gerbenlawfirm.com; eperrott@gerbenlawfirm.com; csado@gerbenlawfirm.com (authorized).

Email Authorization: I authorize the USPTO to send email correspondence concerning the application to the applicant, the applicant's attorney,
or the applicant's domestic representative at the email address provided in this application. I understand that a valid email address must be
maintained and that the applicant or the applicant's attorney must file the relevant subsequent application-related submissions via the Trademark
Electronic Application System (TEAS). Failure to do so will result in the loss of TEAS Reduced Fee status and a requirement to submit an
additional processing fee of $125 per international class of goods/services.

A fee payment in the amount of $550 has been submitted with the application, representing payment for 2 class(es).

                                                                   Declaration

        Basis:
        If the applicant is filing the application based on use in commerce under 15 U.S.C. § 1051(a):

              The signatory believes that the applicant is the owner of the trademark/service mark sought to be registered;
              The mark is in use in commerce on or in connection with the goods/services in the application;
              The specimen(s) shows the mark as used on or in connection with the goods/services in the application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.

        And/Or
        If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d),
        and/or § 1126(e):

              The signatory believes that the applicant is entitled to use the mark in commerce;
              The applicant has a bona fide intention to use the mark in commerce on or in connection with the goods/services in the
              application; and
              To the best of the signatory's knowledge and belief, the facts recited in the application are accurate.
        To the best of the signatory's knowledge and belief, no other persons, except, if applicable, concurrent users, have the right to use the
        mark in commerce, either in the identical form or in such near resemblance as to be likely, when used on or in connection with the
        goods/services of such other persons, to cause confusion or mistake, or to deceive.
        To the best of the signatory's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, the
        allegations and other factual contentions made above have evidentiary support.
       The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. §
       1001, and that such willful false statements and the like may jeopardize the validity of the application or submission or any registration
       resulting therefrom, declares that all statements made of his/her own knowledge are true and all statements made on information and
       belief are believed to be true.
Declaration Signature

Signature: /steve streetman/ Date: 10/07/2019
Signatory's Name: Steve Streetman
Signatory's Position: Chief Executive Officer
Payment Sale Number: 88647390
Payment Accounting Date: 10/09/2019

Serial Number: 88647390
Internet Transmission Date: Wed Oct 09 10:12:15 EDT 2019
TEAS Stamp: USPTO/BAS-XXX.XXX.XXX.XXX-20191009101215
456665-88647390-610a34269d994a27ff93c85c
d34413292f6d92b4d2884b175c75fcff8f0ec8f6
b-CC-12143260-20191003151031427005
Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 7 of 12 PageID #:18
Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 8 of 12 PageID #:19
Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 9 of 12 PageID #:20
Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 10 of 12 PageID #:21
Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 11 of 12 PageID #:22
Case: 1:20-cv-05174 Document #: 1-1 Filed: 09/02/20 Page 12 of 12 PageID #:23
